                                         Case 2:18-bk-20151-ER             Doc 3611 Filed 11/14/19 Entered 11/14/19 14:28:04                    Desc
                                                                             Main Document Page 1 of 3


                                           1    SAMUEL R. MAIZEL (Bar No. 189301)
                                                samuel.maizel@dentons.com
                                           2    TANIA M. MOYRON (Bar No. 235736)
                                                tania.moyron@dentons.com                                            FILED & ENTERED
                                           3    NICHOLAS A. KOFFROTH (Bar No. 287854)
                                                nicholas.koffroth@dentons.com
                                           4    DENTONS US LLP                                                            NOV 14 2019
                                                601 South Figueroa Street, Suite 2500
                                           5    Los Angeles, California 90017-5704
                                                Tel: (213) 623-9300 / Fax: (213) 623-9924                            CLERK U.S. BANKRUPTCY COURT
                                                                                                                     Central District of California
                                           6                                                                         BY gonzalez DEPUTY CLERK
                                                Attorneys for the Chapter 11 Debtors and
                                           7    Debtors In Possession
                                                                       UNITED STATES BANKRUPTCY COURT
                                           8                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           9    In re                                                Lead Case No. 2:18-bk-20151-ER
                                                                                                     Jointly Administered With:
                                          10    VERITY HEALTH SYSTEM OF
                                                                                                     Case No. 2:18-bk-20162-ER
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                CALIFORNIA, INC., et al.,
                                                                                                     Case No. 2:18-bk-20163-ER
                                          11                                                         Case No. 2:18-bk-20164-ER
                                                                         Debtor and Debtor In
                                                                                                     Case No. 2:18-bk-20165-ER
                                                                         Possession.
         DENTONS US LLP




                                          12                                                         Case No. 2:18-bk-20167-ER
            (213) 623-9300




                                                                                                     Case No. 2:18-bk-20168-ER
                                          13    ☒ Affects All Debtors                                Case No. 2:18-bk-20169-ER
                                                                                                     Case No. 2:18-bk-20171-ER
                                          14    ☐ Affects Verity Health System of California, Inc.   Case No. 2:18-bk-20172-ER
                                                ☐ Affects O’Connor Hospital                          Case No. 2:18-bk-20173-ER
                                          15    ☐ Affects Saint Louise Regional Hospital             Case No. 2:18-bk-20175-ER
                                                ☐ Affects St. Francis Medical Center                 Case No. 2:18-bk-20176-ER
                                          16    ☐ Affects St. Vincent Medical Center                 Case No. 2:18-bk-20178-ER
                                                ☐ Affects Seton Medical Center                       Case No. 2:18-bk-20179-ER
                                          17    ☐ Affects O’Connor Hospital Foundation               Case No. 2:18-bk-20180-ER
                                                ☐ Affects Saint Louise Regional Hospital             Case No. 2:18-bk-20181-ER
                                          18         Foundation
                                                ☐ Affects St. Francis Medical Center of Lynwood      Chapter 11 Cases
                                          19      Foundation                                         Hon. Judge Ernest M. Robles
                                                ☐ Affects St. Vincent Foundation                     ORDER GRANTING “DEBTORS’ EMERGENCY
                                          20    ☐ Affects St. Vincent Dialysis Center, Inc.          MOTION FOR THE ENTRY OF AN ORDER: (I)
                                                ☐ Affects Seton Medical Center Foundation            ENFORCING THE ORDER AUTHORIZING THE
                                          21    ☐ Affects Verity Business Services                   SALE TO STRATEGIC GLOBAL MANAGEMENT,
                                                ☐ Affects Verity Medical Foundation                  INC.; (II) FINDING THAT THE SALE IS FREE
                                          22    ☐ Affects Verity Holdings, LLC                       AND CLEAR OF CONDITIONS MATERIALLY
                                                ☐ Affects De Paul Ventures, LLC                      DIFFERENT THAN THOSE APPROVED BY THE
                                          23    ☐ Affects De Paul Ventures - San Jose Dialysis,      COURT; (III) FINDING THAT THE ATTORNEY
                                                LLC
                                                                                                     GENERAL ABUSED HIS DISCRETION IN
                                          24                                                         IMPOSING CONDITIONS ON THAT SALE; AND
                                                                                                     (IV) GRANTING RELATED RELIEF” [DOC. 3188]
                                          25                             Debtors and Debtors In
                                                                         Possession.
                                                                                                     Hearing Date and Time:
                                          26                                                         Date:     October 15, 2019
                                                                                                     Time:     10:00 a.m. (Pacific Time)
                                          27                                                         Location: Courtroom 1568
                                                                                                               255 E. Temple Street
                                          28                                                                   Los Angeles, CA



                                               US_Active\113510247\V-7
                                         Case 2:18-bk-20151-ER           Doc 3611 Filed 11/14/19 Entered 11/14/19 14:28:04                Desc
                                                                           Main Document Page 2 of 3


                                           1             The Court, having considered the motion [Docket No. 3188] (the “Motion”)1 filed by Verity
                                           2   Health System of California, Inc. and the above-referenced affiliated debtors and debtors in
                                           3   possession in the above captioned chapter 11 bankruptcy cases (collectively, the “Debtors”), the
                                           4   response [Docket No. 3333] of the California Attorney General (the “Attorney General”), the
                                           5   statement [Docket No. 3356] filed by Strategic Global Management, Inc. (collectively with its
                                           6   affiliates, “SGM”), the reply [Docket No. 3382] filed by the Debtors, the stipulation [Docket No.
                                           7   3572] by and among the Debtors and the Attorney General, and good cause appearing,
                                           8             HEREBY ORDERS AS FOLLOWS:
                                           9             1.     The Motion is GRANTED.
                                          10             2.     The Court’s memorandum decision [Docket No. 3446] is hereby vacated and
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   withdrawn.
         DENTONS US LLP




                                          12             3.     Solely and exclusively for purposes of the APA (as defined below) and the Motion,
            (213) 623-9300




                                          13   the Additional Conditions (as defined in section 8.6 of that certain asset purchase agreement
                                          14   [Docket No. 2305-1] (the “APA”)) are an “interest in property” for purposes of 11 U.S.C. § 363(f).
                                          15   The Assets (as defined in the APA) are being sold free and clear of the Additional Conditions
                                          16   without the imposition of any other conditions which would adversely affect the Purchaser (as
                                          17   defined in the APA).
                                          18             4.     This Court shall retain exclusive jurisdiction to adjudicate any disputes or
                                          19   controversies regarding the interpretation or enforcement of this Order. Notwithstanding the
                                          20   preceding sentence, nothing contained in this Order shall prohibit or limit the authority of the
                                          21   Attorney General to enforce, in the California state courts and pursuant to section 5926 of the
                                          22   California Corporations Code, the Purchaser Approved Conditions set forth on Schedule 8.6 to the
                                          23   APA.
                                          24   ///
                                          25   ///
                                          26   ///
                                          27   ///
                                          28
                                               1
                                                   Unless otherwise defined herein, all capitalized terms have the definitions set forth in the Motion.

                                                                                                   1
                                               US_Active\113510247\V-7
                                         Case 2:18-bk-20151-ER           Doc 3611 Filed 11/14/19 Entered 11/14/19 14:28:04    Desc
                                                                           Main Document Page 3 of 3


                                           1           5.       The Attorney General waives any right to appeal this Order.
                                           2

                                           3           IT IS SO ORDERED.
                                           4                                                   ###
                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20
                                          21

                                          22

                                          23

                                          24   Date: November 14, 2019

                                          25

                                          26
                                          27

                                          28


                                                                                                 2
                                               US_Active\113510247\V-7
